UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the fiscal year endedCommission file number 0-5534 December 31, 2013 BALDWIN & LYONS, INC. (Exact name of registrant as specified in its charter) Indiana (State or other jurisdiction of Incorporation or organization) 35-0160330 (I.R.S. Employer Identification No.) 111 Congressional Boulevard, Carmel, Indiana (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(317) 636-9800 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: (Title of class) Class A Common Stock, No Par Value Class B Common Stock, No Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ­ No ü Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ­ No ü Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ­üNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ü­ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer üNon-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes ­ No ü The aggregate market value of Class A and Class B Common Stock held by non-affiliates of the Registrant as of June 30, 2013, based on the closing trade prices on that date, was approximately $224,711,000. The number of shares outstanding of each of the issuer's classes of common stock as of March 1, 2014: Common Stock, No Par Value:Class A (voting)2,623,109 shares Class B (nonvoting) 12,304,191shares The Index to Exhibits is located on pages 83 and 84. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for Annual Meeting of Shareholders to be held May 8, 2014 are incorporated by reference into Part III. - 1 - PART I Item 1.BUSINESS Baldwin & Lyons, Inc. was incorporated under the laws of the State of Indiana in 1930.Through its divisions and subsidiaries, Baldwin & Lyons, Inc. (referred to herein as "B&L") engages in marketing and underwriting property and casualty insurance and the assumption of property and casualty reinsurance. B&L’s principal subsidiaries are: 1. Protective Insurance Company (referred to herein as "Protective"), which is licensed by insurance authorities in all 50 states, the District of Columbia, all Canadian provinces and Puerto Rico; 2. Protective Specialty Insurance Company (referred to herein as “Protective Specialty”), which is currently approved for excess and surplus lines business by insurance authorities in 49 states and the District of Columbia and licensed in Indiana; 3. Sagamore Insurance Company (referred to herein as "Sagamore"), which is licensed by insurance authorities in 49 states and the District of Columbia and approved for excess and surplus lines business in one additional state; 4. B&L Brokerage Services, Inc., (referred to herein as "BLBS"), an Indiana domiciled insurance broker licensed in all 50 states and the District of Columbia; and 5. B&L Insurance, Ltd. (referred to herein as "BLI"), which is domiciled and licensed in Bermuda. Protective, Protective Specialty, Sagamore and BLI are collectively referred to herein as the "Insurance Subsidiaries."The "Company", as used herein, refers to Baldwin & Lyons, Inc. and all its subsidiaries unless the context clearly indicates otherwise. Approximately 83% of the gross direct property and casualty insurance premiums written by the Insurance Subsidiaries during 2013 were attributable to business produced by B&L or in association with broker partners.The remaining 17% of the gross direct property and casualty insurance premiums written during 2013 was originated through a selected network of independent agents on both a retail and wholesale basis and through a limited number of arrangements with managing general agencies. The Insurance Subsidiaries share (referred to as ceding) portions of their gross premiums written with several non-affiliated reinsurers under excess of loss and quota-share treaties covering predetermined groups of risks and by facultative (individual policy-by-policy) placements.Reinsurance is ceded to spread the risk of loss among several reinsurers and is an integral part of the Company’s business. The Insurance Subsidiaries serve a variety of specialty markets as follows: Fleet Transportation The Insurance Subsidiaries provide coverage for larger companies in the motor carrier industry which retain substantial amounts of self-insurance, for independent contractors utilized by trucking companies, for medium-sized and small trucking companies on a first dollar or small deductible basis and for public livery concerns, principally covering fleets of commercial buses.This group of products is collectively referred to as fleet transportation.Large fleet trucking products are marketed largely by the B&L agency organization directly to fleet transportation clients but also through relationships with non-affiliated brokers and specialized independent agents.The principal types of fleet transportation insurance marketed by the Insurance Subsidiaries are: - Commercial motor vehicle liability, physical damage and other liability insurance. - Workers' compensation insurance. - Specialized accident (medical and indemnity) insurance for independent contractors. - Non-trucking motor vehicle liability insurance for independent contractors. - Fidelity and surety bonds. - Inland Marine consisting principally of cargo insurance. - “Captive” insurance company products, which are provided through BLI in Bermuda. - 2 - B&L also performs a variety of additional services, primarily for the Company’s insureds, including risk surveys and analyses, safety program design and monitoring, government compliance assistance, loss control and cost studies and research, development, and consultation in connection with new insurance programs including development of computerized systems to assist customers in monitoring their accident data.Extensive claims handling services are also provided, primarily to clients with self-insurance programs. Reinsurance Assumptions The Company accepts cessions and retrocessions from selected insurance and reinsurance companies, providing reinsurance coverage for both property and casualty events. Approximately 55% of net reinsurance premium earned in 2013 was related to property coverages, principally reinsuring against catastrophic events.Property reinsurance premium for 2013 was split roughly evenly between business produced through a single retrocession with a Lloyds of London syndicate and that produced through an exclusive managing general agency partnership.Property reinsurance is concentrated in upper layers of coverage so that only major catastrophic events would be expected to have a material impact on the Company’s operations or financial position.Effective January 1, 2014, the single Lloyds retrocession treaty was not renewed and the exposure subject to this treaty will run off during 2014. The remaining 45% of net reinsurance premium earned during 2013 relates to professional liability coverages provided to domestic insurance companies and produced through a network of independent brokers. In addition to the assumption of risks described above, the Insurance Subsidiaries participate in numerous mandatory government-operated reinsurance pools which require insurance companies to provide coverages on assigned risks.These assigned risk pools allocate participation to all insurers based upon each insurer's portion of direct premium writings on a state or national level.Assigned risk premium typically comprises less than 1% of gross direct premium written and assumed by the Insurance Subsidiaries and are included with the property and casualty segment because they are linked to premiums written and earned by that segment. Private Passenger Automobile Insurance The Company markets private passenger automobile liability and physical damage coverages to individuals through a network of independent agents in thirty states. Professional Liability The Company markets a wide variety of professional liability products through wholesale and retail agents on both an admitted and surplus lines basis throughout the United States, specializing in smaller insureds. Property/Casualty Losses and Loss Adjustment Expenses Losses and loss adjustment expenses incurred typically comprise nearly two-thirds of the Company’s operating expenses.A discussion of this expense category follows. The consolidated balance sheets include the estimated liability for unpaid losses and loss adjustment expenses ("LAE") of the Insurance Subsidiaries before the application of reinsurance credits (gross reserves).The liabilities for losses and LAE are determined using case basis evaluations and statistical projections and represent estimates of the Company’s ultimate net exposure for all unpaid losses and LAE incurred through December 31 of each year.These estimates are subject to the effects of trends in claim severity and frequency and are continually reviewed and, as experience develops and new information becomes known, the liability is adjusted as necessary.Such adjustments, either positive or negative, are reflected in current operations as recorded. The Company’s reserves for losses and loss expenses are determined based on evaluations of individual reported claims and by actuarial estimation processes using historical experience, current economic information and, when necessary, available industry statistics.“Case basis” loss reserves, which comprise approximately 62% of total gross reserves at December 31, 2013, are evaluated on an individual case-by-case basis by experienced claims adjusters using established Company guidelines and are monitored by claims management.Additionally, bulk reserves, which - 3 - comprise approximately 38% of total gross reserves at December 31, 2013 are established for (1) those losses which have occurred, but have not yet been reported to the Company (“incurred but not reported” claims), (2) provisions for any possible deficiencies in the case reserving process and (3) the expected external and internal costs to fully settle each claim (“loss adjustment expenses).Common actuarial methods are employed in the establishment of bulk reserves using Company historical loss data, consideration of changes in the Company’s business and study of current economic trends affecting ultimate claims costs.Loss adjustment expense reserves include amounts ultimately allocable to individual claims as well as amounts required for the general overhead of the claims handling operation which are not specifically allocable to individual claims.Historical analyses of the ratio of loss adjusting expenses to losses paid on prior closed claims and study of current economic trends affecting loss settlement costs are used to estimate the loss adjustment reserve needs related to the established loss reserves.Each of these reserve categories contain elements of uncertainty which assure variability when compared to the ultimate costs to settle the underlying claims for which the reserves are established.For a more detailed discussion of the three categories of reserves, see “Loss and Loss Expense Reserves” under the caption, “Critical Accounting Policies” beginning on page 28in Management’s Discussion and Analysis. The reserving process requires management to continuously monitor and evaluate the life cycle of claims.Our claims range from the very routine private passenger automobile “fender bender” to the highly complex and costly claims involving large tractor-trailer rigs and large-scale losses resulting from catastrophic events.Reserving for each class of claims requires a set of assumptions based upon historical experience, knowledge of current industry trends and seasoned judgment.The high limits provided by the Company’s fleet transportation liability policies provide for greater volatility in the reserving process for more serious claims.Court rulings, legislative actions, geographic location of the claim under consideration and trends in jury awards also play a significant role in the estimation process of larger claims.The Company continuously reviews and evaluates loss developments subsequent to each measurement date and adjusts its reserve estimation assumptions, as necessary, in an effort to achieve the best possible estimate of the ultimate remaining loss costs at any point in time. Loss reserves related to certain permanent total disability (PTD) workers' compensation claims have been discounted to present value using tables provided by the National Council on Compensation Insurance which are based upon a pretax interest rate of 3.5% and adjusted for those portions of the losses retained by the insured.The loss and LAE reserves at December 31, 2013 have been reduced by approximately $5.9 million as a result of such discounting.Had the Company not discounted loss and LAE reserves, pretax income would have been approximately $.2 million higher for the year ended December 31, 2013. For policies inforce at December 31, 2013, the maximum amount for which the Company insures a fleet transportation risk is $10 million, less applicable self-insured retentions, although for the majority of policies written, the maximum limits provided by the Company are $5 million or less.Occasionally, limits above $10 million required by customers are placed directly by Baldwin & Lyons, Inc. with non-affiliated carriers or written by the Company but 100% reinsured with non-affiliated reinsurers.Certain coverages, such as workers’ compensation, provide essentially unlimited exposure, although the Company protects itself to the extent believed prudent through the purchase of excess reinsurance for these coverages.After giving effect to treaty and facultative reinsurance arrangements the Company’s maximum exposure to loss from a single occurrence for currently inforce business ranges from approximately $.25 million to $1.3 million for the vast majority of risks insured although, for certain losses occurring within the past five policy years, maximum exposure could be as high as $2.4 million for a single occurrence.Certain reinsurance agreements effective since June 3, 2004 include provisions for aggregate deductibles that must be exceeded before the Company can recover under the terms of the treaties.The Company retains a higher percentage of the direct premium (and, therefore, cedes less premium to reinsurers) in consideration of these deductible provisions.Net premiums earned and losses incurred by the Company for 2013, 2012 and 2011 each include $35.0 million, $32.2 million, and $28.7 million, respectively, related to such deductible provisions inforce during these years. The Company is cedent under numerous reinsurance treaties covering its varied product lines.Treaties are written on an annual basis, each with its own renewal date throughout the year.Treaty renewals are expected to occur annually in the foreseeable future.Because the Company occasionally offers multiple year policies and because losses from many of its products take years to develop, losses reported in the current year may be covered by a number of older reinsurance treaties with higher or lower loss retentions than those provided by current treaty provisions. - 4 - The table on page 5 sets forth a reconciliation of beginning and ending loss and LAE liability balances for 2013, 2012 and 2011.That table is presented net of reinsurance recoverable to correspond with income statement presentation.However, a reconciliation of these net reserves to those gross of reinsurance recoverable, as presented in the balance sheet, is also shown.The table on page 11 shows the development of the estimated liability, net of reinsurance recoverable, for the ten years prior to 2013.The table on page 12 is a summary of the re-estimated liability, before consideration of reinsurance, for the ten years prior to 2013 as well as the related re-estimated reinsurance ceded for the same periods. RECONCILIATION OF LIABILITY FOR LOSSES AND LOSS ADJUSTMENT EXPENSES (GAAP BASIS) Year Ended December 31 NET OF REINSURANCE RECOVERABLE: (in thousands) Liability for losses and LAE at the Beginning of the year $ $ $ Provision for losses and LAE: Claims occurring during the current year Claims occurring during prior years ) ) ) Payments of losses and LAE: Claims occurring during the current year Claims occurring during prior years Liability for losses and LAE at end of year Reinsurance recoverable on unpaid losses at end of the year Liability for losses and LAE, gross of reinsurance recoverable, at end of the year $ $ $ The reconciliation above shows that a savings of $5.6 million was developed in the liability for losses and LAE recorded at December 31, 2012, with comparative developments for the two previous calendar years. (Space intentionally left blank) - 5 - The following table is a summary of the $5.6 million reserve savings by accident year (dollars in thousands): Years in Which Losses Were Incurred Reserve at December 31, 2012 (Savings) Deficiency Recorded During 2013 % (Savings) Deficiency $ $ .4
